Case: 20-10807       Document: 00515927801            Page: 1      Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                  July 7, 2021
                                     No. 20-10807                               Lyle W. Cayce
                                  Conference Calendar                                Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Korey Joshua Ruiz,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 5:19-CR-134-2


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Korey Ruiz has
   moved to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
   (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Ruiz has not
   filed a response. We have reviewed counsel’s brief and relevant portions of


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-10807     Document: 00515927801          Page: 2   Date Filed: 07/07/2021




                                   No. 20-10807


   the record.
         We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2